Name: Commission Regulation (EC) No 1134/1999 of 28 May 1999 on the supply to Russia of common wheat and rye of bread-making quality
 Type: Regulation
 Subject Matter: plant product;  transport policy;  trade policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities29. 5. 1999 L 135/75 COMMISSION REGULATION (EC) No 1134/1999 of 28 May 1999 on the supply to Russia of common wheat and rye of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/ 1999 (2), as amended by Regulation (EC) No 1125/ 1999 (3), lays down the general rules for the applica- tion of Regulation (EC) No 2802/98; (2) Whereas for the supply operations decided by Regulation (EC) No 2802/98 a third invitation to tender should be opened for the supply of various lots of common wheat and rye of bread-making quality held in intervention stores; (3) Whereas the specific conditions applying to the supplies should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/ 1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport from intervention stores for 160 000 tonnes (net weight) of common wheat of bread- making quality and for 100 000 tonnes (net weight) of rye of bread-making quality to be delivered to the destina- tions indicated for each lot in Annex I, as part of a supply operation referred to in Article 2(1)(a) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. The invitation to tender shall cover the supply of four lots of common wheat of bread-making quality and three lots of rye of bread-making quality meeting the requirements laid down for minimum quality for buying into interven- tion at the time of publication of this Regulation. Article 2 For each lot, supply shall comprise: (a) taking over of the goods from the stores of the inter- vention agency indicated in Annex II on means of transport; and (b) transport by appropriate means to the destinations and delivery, where appropriate, during the period or at the latest by the date laid down in Annex I. In the event of maritime transport, transport shall be on a single vessel for products to be delivered to a given maritime port of destination or of transhipment and, where appropriate, during the given period or at the latest by the given date. Article 3 1. Each tender shall cover an entire lot as defined in Annex I. 2. Tenders shall be lodged with the intervention agency holding the product to be delivered whose address is given in Annex II. 3. The time limit for lodging tenders shall expire on 8 June 1999 at 12 noon (Brussels time). Should the supply of a lot not be successfully tendered for by the end of this initial period, tenders may be submitted for a second period expiring on 22 June 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by 14 days. Article 4 1. The tendering security shall be EUR 25 per tonne. 2. The supply security shall be EUR 150 per tonne and must be lodged in accordance with Article 7(1) of Regula- tion (EC) No 111/1999. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) See page 41 of this Official Journal. EN Official Journal of the European Communities 29. 5. 1999L 135/76 Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the destinations by the control body designated by the Commission and countersigned by the authorities indi- cated in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be paid upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days after presentation of the application for the payment on account accompa- nied by the required documentary evidence. Article 7 The successful tenderer shall ensure that the special stamp described in the Annex to Commission Regulation (EC) No 385/1999 (1) is inserted in the transport docu- ments. Article 8 Where the supply operation comprises delivery of the product to the place of destination during a period laid down in Annex I, delivery prior to the start of that period will give rise to the imposition of daily penalties. The supply security shall be forfeit in respect of delivery before the beginning of the period laid down for the delivery; Article 12(3) of Regulation (EC) No 111/1999 shall also apply in such a case. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities29. 5. 1999 L 135/77 ANNEX I Lot No 1 (a) 25 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 14 to 23 July 1999 (b) 20 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 14 to 23 July 1999 Lot No 2 Ã¯ £ § 20 000 tonnes of intervention wheat for Arkhangelsk on two vessels at 10 000 tonnes each Delivery stage: goods not unloaded Periods for delivery to Arkhangelsk port: Ã¯ £ § First vessel: 14 to 23 July 1999 Ã¯ £ § Second vessel: 23 July to 1 August 1999 Lot No 3 (a) 25 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 23 July to 1 August 1999 (b) 20 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 1 to 10 August 1999 Lot No 4 (a) 25 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 1 to 10 August 1999 (b) 25 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 23 July to 1 Ausgust 1999 Lot No 5 Ã¯ £ § 25 000 tonnes of intervention rye for Arkhangelsk on two vessels at 12 500 tonnes each Delivery stage: goods not unloaded Periods for delivery to Arkhangelsk port: Ã¯ £ § First vessel: 14 to 23 July 1999 Ã¯ £ § Second vessel: 23 July to 1 August 1999 EN Official Journal of the European Communities 29. 5. 1999L 135/78 Lot No 6 (a) 30 000 tonnes of intervention rye for the port of Murmansk on three vessels at 10 000 tonnes each Delivery stage: goods not unloaded Periods for delivery to Murmansk port: Ã¯ £ § First vessel: 14 to 23 July 1999 Ã¯ £ § Second vessel: 23 July to 1 August 1999 Ã¯ £ § Third vessel: 1 to 10 August 1999 (b) 20 000 tonnes of intervention rye for the port of St Petersburg Delivery stage: goods not unloaded Period for delivery to St Petersburg port: 23 July to 1 August 1999 Lot No 7 Ã¯ £ § 25 000 tonnes of intervention rye for the port of Novorossiysk or Russian frontier crossing Delivery stage: goods not unloaded Final date for delivery to Novorossiysk port or Russian frontier crossing: 25 July 1999 EN Official Journal of the European Communities29. 5. 1999 L 135/79 Member State Lot No Storage location Quantity Minimum daily loading rate Stores/Contract No ANNEX II COMMON WHEAT Denmark Lot No 1(a): 25 000 t Ã¯ £ § St Petersburg YdernÃ ¦s Industrivej 14 4700 NÃ ¦stved 3 303 800 222/65 DLG Ã¯ £ § 5017/97 Lager III 1978 LundbygÃ ¥rdvej 100 4750 Lundby 3 802 800 222/21 DLG Ã¯ £ § 5018/97 Frederikseg Frederiksegvej 1 4160 Herlufmagle 3 572 800 222/96 DLG Ã¯ £ § 5004/98 Juellund Gods Stendanden 2 Slinamingevej 30 4100 Ringsted 3 807 800 222/8 DGL Ã¯ £ § 5802/97 Lager Syd GammelsÃ ¸vej 14 4760 Vordingborg 2 385 800 222/219 DLG Ã¯ £ § 5019/97 Majballegard Ã¯ £ § Hal II Majballe Byvej 74 4862 Guldborg 6 350 800 269/94 DLG Ã¯ £ § 5020/97 Rade Lade 1995 HÃ ¸jrebylundvej 5 4920 SÃ ¸llested 1 781 800 222/264 DLG Ã¯ £ § 5023/98 Lot No 1(b): 20 000 t Ã¯ £ § St Petersburg Hal D Ãstervej 6B 4532 Gislinge 5 507 800 222/77 DLG Ã¯ £ § 5010/97 Billesborg HovedgÃ ¥rd Billesborgvej 59 4600 KÃ ¸ge 4 336 800 222/12 DLG Ã¯ £ § 5012/97 Adamsgave Adamsgavevej 90 4900 Nakskov 2 508 800 222/227 DLG Ã¯ £ § 5009/98 LindegÃ ¥rd LindegÃ ¥rdsvej 16 4780 Stege 2 515 800 222/92 DLG Ã¯ £ § 5014/98 Rade Lade 1995 HÃ ¸jrebylundvej 5 4920 SÃ ¸llested 3 586 800 222/264 DLG Ã¯ £ § 5023/98 Ny LeningegÃ ¥rd Markledet 22 4600 KÃ ¸ge 1 548 800 222/2 DLG Ã¯ £ § 5005/98 EN Official Journal of the European Communities 29. 5. 1999L 135/80 Member State Lot No Storage location Quantity Minimum daily loading rate Stores/Contract No Member State Lot No Storage location Quantity Minimum daily loading rate Stores/Contract No Belgium Lot No 2: 20 000 t Ã¯ £ § Arkhangelsk SMEG Scheepzaterstraat B-Gent 20 000 2 500 P 96005 Lot No 3(a): 25 000 t Ã¯ £ § St Petersburg Ghent Grain Terminal Pleistraat z/n B-9042 Gent 25 000 2 600 P 96002 Lot No 3(b): 20 000 t Ã¯ £ § St Petersburg Ghent Grain Terminal Pleistraat z/n B-9042 Gent 20 000 2 600 P 96002 Lot No 4(a): 25 000 t Ã¯ £ § St Petersburg StukwerkershavenbedrÃ ³f NV B-Gent 25 000 2 400 P 96004 Lot No 4(b): 25 000 t Ã¯ £ § St Petersburg Manuport Handling B-Antwerpen 25 000 8 000 P 96007 RYE Germany Lot No 5: 25 000 t Ã¯ £ § Arkhangelsk MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH Postfach 100534 D-16205 Eberswalde 3 591 750 Brandenburg 505 196 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH Postfach 100534 D-16205 Eberswalde 3 925 750 Postdam 500 613 RHG-Agrarz. FÃ ¼rstenwalder Futtermittel Ã¯ £ § Getreide Landhandel GmbH Postfach 1148 D-15501 FÃ ¼rstenwalde 3 362 1 000 FÃ ¼rstenwalde 506 074 5006 282 Landhandel GmbH Gransee Postfach 1161 D-16771 Gransee 6 747 2 200 KarstÃ ¤dt 277 943 506 334 506 335 Geva Agrarhandel GmbH Postfach 21 D-02892 Reichenbach 2 723 750 Reichenbach 506 755 Getreidehandel Leipzig GmbH Delitzscher Str. 3 D-04509 Krostitz 3 003 1 000 Krostitz 506 615 Braun Lagerei GmbH Hauptstr. 100 D-39345 BÃ ¼lstringen 1 649 2 000 BÃ ¼lstringen 277 915 EN Official Journal of the European Communities29. 5. 1999 L 135/81 Member State Lot No Storage location Quantity Minimum daily loading rate Stores/Contract No Germany Lot No 6(a): 30 000 t Ã¯ £ § Murmansk MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH Postfach 100534 D-16205 Eberswalde 6 063 1 000 Eberswalde 506 448 507 940 Deuka Deutsche Kraftfutterwerke GmbH &amp; Co Postfach 101945 D-40010 DÃ ¼sseldorf 6 539 1 400 Herzberg 508 159 509 490 510 290 507 019 Landhandel GmbH Gransee Postfach 1161 D-16771 Gransee 1 924 750 Gransee 277 944 506 333 Mecklenburger Agrarhandel GmbH Schweriner Str. 30 D-19061 Schwerin 670 2 500 Schwerin 508 984 Mecklenburger Agrarhandel GmbH Schweriner Str. 30 D-19061 Schwerin 3 358 1 120 Wismar 569 204 Pommerscher Landhandel GmbH Wolgast Postfach 1163 D-17431 Wolgast 1 476 750 Wolgast 509 146 Stralsunder Getreide- u. Handels GmbH Postfach 1353 D-18403 Stralsund 4 970 1 050 Bergen 503 941 Weser Lagerhaus GmbH Rossweg 20 D-20457 Hamburg 4 000 500 Hoya 500 540 500 543 Lagerhaus Beverungen K. Frehse GmbH &amp; Co. KG Postfach 1155 D-37675 Beverungen 1 000 1 000 Beverungen 506 626 Lot No 6(b): 20 000 t Ã¯ £ § St. Petersburg Weser Lagerhaus GmbH Rossweg 20 D-20457 Hamburg 2 874 500 Hoya 500 540 500 543 LÃ ¼hring Nachf. GmbH &amp; Co KG Nienburger Str. 51 D-31629 Estorf 2 308 1 200 Estorf 508 163 Raiffeisen-Warengenossenschaft Neuenkirchen eG Delmser Dofstr. 5 D-29643 Neuenkirchen 3 686 750 Oerbke 509 381 EN Official Journal of the European Communities 29. 5. 1999L 135/82 Member State Lot No Storage location Quantity Minimum daily loading rate Stores/Contract No MÃ ¼ller Terminals GmbH &amp; Co NL Bremen Postfach 150103 D-28091 Bremen 1 764 2 400 Bremen 507 804 Lagerhaus Beverungen K. Frehse GmbH &amp; Co KG Postfach 1155 D-37675 Beverungen 5 946 1 000 Beverungen 506 626 Lippe Agrar Handels GmbH Postfach 620 D-32636 Lemgo 2 243 1 000 Minden 505 176 Iruso GmbH Agrarhandel Postfach 1829 D-95309 Kulmbach 1 179 800 Weissensee 277 913 503 147 Austria Lot No 7: 25 000 t Ã¯ £ § Novorossiysk or frontier crossing Friedrich Glatz GmbH BahnstraÃ e 32 A-2284 Untersiebenbrunn (43 22) 86 24 06 3 229 400 552 RWA Linz BÃ ¤ckermÃ ¼hlweg 74 A-4030 Linz-Wegscheid (43) 1 605 15 459 37 22 7 749 500 1616/437/2032 Friedrich Glatz GmbH Wiener StraÃ e 253 A-4023 Linz (43) 732 33 37 1 882 400 1322 Agrarspeicher GmbH DonaulÃ ¤nde 18 A-2100 Korneuburg (43 22) 62 73 6 16 1 914 400 1651 Mierka GmbH &amp; Co KG Karl Mierka-Str. 7-9 A-3500 Krems (43 27) 32 7 35 71-17 4 444 600 1866/1613 Agrarspeicher GmbH WaschenbergerstraÃ e 4 A-4651 Stadt-Paura (43 22) 62 736 16 5 782 400 1 723 Addresses of intervention agencies: GERMANY BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 Postfach 180203 D-60322 Frankfurt/Main Tel.: (46 69) 156 47 04 Fax: (49 69) 156 47 90 EN Official Journal of the European Communities29. 5. 1999 L 135/83 AUSTRIA Agrarmarkt Austria Dredsnerstrasse 70 A-1200 Wien Tel.: (43 1 33) 15 12 20 Fax: (43 1 33) 15 12 97 DENMARK EU-Direktoratet Kampmannsgade 3 DK-1780 Copenhagen V Tel.: (43 33) 92 70 00 Fax: (45 33) 92 69 48 FRANCE ONIC 21, avenue Bosquet F-75341 Paris Cedex 07 Tel.: (33) 144 18 20 00 Fax: (33) 144 51 90 99 EN Official Journal of the European Communities 29. 5. 1999L 135/84 ANNEX III COMMON WHEAT AND RYE 1. Place of take-over: Murmansk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for Murmansk region Mrs Larisa Dmitrievna Kosodapova 2. Place of take-over: Arkhangelsk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for the region of Arkhangelsk Mrs Irina Viktorovna Bojarinceva, Mrs Ekaterina Grigorevna Sitnikova, Mrs Lidija Vladimiovna Trembach 3. Place of take-over: Novorossiysk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for the city of Novorossiysk Mrs Raisa Aleksandrovna Maslova, Mrs Lidiia Ivanovna Razorenova 4. Place of take-over: St Petersburg Authority authorised to issue take-over certificates: Port Office of the Directorate of the Rosgoshklebinspekciya Mrs Tatiana Fedorovna Poltarakova, Mrs Svetlana Ivanovna Tchelpanova